')L\\/M@’O?

Clerk
P.O.Box412308; Capitol Station'

' Austin, Texas 78711

Re: Wr-74,799-O7

Dear Clerk:

Enclosed you will find a true copy of applicant's Supplemental Reply. Please
attach the enclosed document to the applicant‘s original reply, in which you
should have recieved on August 6,2015, and present both replies to the Court
as one whole reply.

Thanking you in advance for your helpful assistance.

God Bless.

 

Sincerel jj///
///

Billyg ay §§éhardson
TDCU-ID#119102

James Allred Unit
2101 FM 369 N.
Iowa Park, Texas 76367

RECE|VED |N
couRT oF chMmAL APPEALS

AUG 24 2015

encl:

cc:file

AbelAcGSfa,C|erk

 

Cause No. WOl-75463-L(D)

Billy Ray Richardson In The Texas Court of

v. Criminal Appeals

The State of Texas

¢O?LO$¢O¢C&J€»O’>

Applicant's Supplemental`Reply

To the Honorable Court:

This is the applicantls supplemental reply in which he wishes to state facts

in addition to his original reply filed in the Court. Applicant is, by no means
changing the facts stated in his original reply nor is applicant restating the
facts. Applicant is merely, and respectfully so, seeking to add onto his
original reply to the trial court's response facts that he mistankingly

left out of his original reply.

Applicant's Reply

 

The State, in its response to applicant's Application for a Writ of Habeas

Corpus, never denied the prosecution's misconduct in which, the applicant has
demonstrated, and the record indicates, that the prosecutor was aware of the

false nature of applicant's statement to police and secreted the perjurous

nature of the statement from the court so that a false allegation in the statement
could be utilized as evidence of guilt where, such false allegation alleged an
element of the charged offense that the State was required to prove beyond a
reasonable doubt. Neither did the State deny that the part of the statement

used as evidence of guilt was also false facts for which, the record indicates

‘1`§,

that the prosecutor, at the punishment phase of trial, established to the

court that such allegation in the statement, as to the alleged sexual inter-
course being "voluntary"; was false only after the jury had already convicted
the applicant. In`addition, the State contends that there were no constitutional
violations rendered by the prosecutor in regards to the applicant's known false
statement, as though suggesting that the prosecutor's conduct was in the lines
of the law and was in no way a violation of laws governed by the U-S. Consti-
tution regarding introduction of false evidence against the applicant utilized
to manipulate jurors into believing that such known false facts were true facts
and were sufficient to find that the applicant had truthfully admitted guilt to
committing the alleged offense. The State also failed to cite any provisions
that would allow the prosecutor to introduce applicant's known false statement
as a true confession of guilt. The State has not and cannot state such a provision
because there are'nt any. The prosecutor's misconduct was clearly a violation of
the applicant's constitutional rights to a "fair and just trial by an impartialv
juryV and due process of law. U.S.C.A.Const.Amends.5,6,14. lherefore, because
the State does not deny the misconduct of the prosecution, both demonstrated
and alleged by applicant in his writ application and in his reply herein, then
the Court should find applicant's claims of constitutional violations true in
whichg such claims are also supported by the record; In addition, where the
State has also failed to state any provisions that would absolve the prosecutor
of guilt of violating applicant's guaranteed constitutional rights and, where
applicant has cited provisions established by laws governed by the U.S.
Constitution that would bar the prosecutor from introducing applicant's known
false statement as a true confession of guilt, the Court should also find that
constitutional errors were committed by the prosecutor when she failed to

correct applicant's known false statement and secreted the perjurous natue of

2

the statement in order to utilize false facts_to convict the applicant.

encl:

CCZ

file

L

\

Respectfully Sub;;:§::(//¢y
Billy# ay ®ardson
TDCJ- ID#1129102
James Allred Unit

2101 FM 369 N.
Iowa Park,Texas 76367